Order filed January 23, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00376-CV
                                  ____________

IRAJ S. JABBARY, ABC DENTISTRY PASADENA PA, ABC DENTISTRY
        OLD SPANISH TRAIL PLLC, ABC DENTISTRY WEST OREM
                      PLLC, ET AL, Appellants

                                        V.

         SAEED ROHI DDS, EX REL STATE OF TEXAS, Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-41707

                                   ORDER

      On September 8, 2016, this court abated this appeal because appellant ABC
Dentistry, P.A. petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 16-34221. See Tex. R.
App. P. 8.2. Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed February 22, 2019.
      Unless any party to the appeal files, by February 12, 2020, a motion
demonstrating good cause to retain this appeal, this appeal will be reinstated and
dismissed for want of prosecution.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2